DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-18 and 22-23) and species (exon 23) in the reply filed on 10/4/21 is acknowledged.
NOTE: the amendment to claim 22 results in this claim being directed to a product and a not a method of using the product.
Upon further consideration, claims 19-22 are rejoined with the elected invention and the restriction is withdrawn.
Exon 51, exon 50, exon 53, exon, 45, exon 46, exon 44, exon 52, exon 45, exon 55, and exon 8 in claim 12 are rejoined with the elected species and examined.

Drawings
The drawings were received on 10/4/21.  These drawings are acceptable.

The report on patentability of the IPEA or ISA has been considered by the examiner. 






Claim Objections
Claims 13, 15, and 19-21 are objected to because of the following informalities: 
the term  ‘2’-deoxyrebonucleosides’ appears to be a misspelling of the term ‘2-deoxyribonucleosides’.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: the claim contains two periods.  Appropriate correction is required.  “Each claim begins with a capital letter and ends with a period.”  “Periods may not be used elsewhere in the claims.”  See MPEP 608.01(m).
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 22 has not been further treated on the merits.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14, 16-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Molecules Vol. 21, pages E1582-1-9, Nov. 2016, cited on an IDS) taken with Nelson et al. (US 2014/0080896, of record).
Chen discloses a method of treating muscular dystrophy in a subject comprising administering a composition comprising a chemically modified antisense oligonucleotide 
Chen does not disclose wherein the subject is a human subject. 
However, at the time of the effective filing date, Nelson teaches that treatment increases the number of dystrophin-positive fibers to at least 60% of normal in the subject (paragraph 95).  Previous studies indicate that Mug of PMOE23 rescues up to 70% of dystrophin positive fibers (paragraph 95).  Nelson discloses that the composition is administered once weekly by intravascularly on Day 1, 8, and 15.  Nelson further discloses that the number of dystrophin-positive fibers is increased to between 20-60% 
It would have been obvious for an artisan of ordinary skill in the art to combine the teaching of Chen taken with Nelson and treat a human subject and target human dystrophin gene exon 23, with a reasonable expectation of success since the nucleotide sequence of the human and mouse targets are identical [see instant application SEQ ID NO: 2].  A person of ordinary skill in the art would have recognized that based on the teaching of Nelson, it would have been obvious to measure the correlation between % exon-skipping and % the treatment increases the number of dystrophin-positive fibers to determine the efficacy of the AO.  Consequently, it would have been obvious for one of ordinary skill in the art to combine treatment to induce skipping of exon 23, as taught by Chen, with treatment increases the number of dystrophin-positive fibers to at least 60% of normal in the subject, as taught by Nelson, because it would have enabled an 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 1-12, 14, 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (US 20140329762) taken with Ramiya (US 20160312227).
Kaye teaches a method for treating Duchenne muscular dystrophy (DMD) in a subject comprising administering a composition comprising an antisense oligomer (20-30 nucleotides in length) that a region of exon (exon 23, exon 51, exon 50, exon 53, exon 45, exon 46, exon 44, exon 52, exon 55, and exon 8) of the human dystrophin 
The only difference between the claims of Kaye and the instant claims is that Kaye does not specifically that the oligomer comprises at least one thiomorpholino nucleotide.
However, at the time of the effective filing date, Ramiya teaches making and using an oligomer comprising at least one thiomorpholino nucleotide (pages 1-2, 6-7, 28-32, and 36-39).  “Polynucleotides N3’-P5’ thiophosphoramidates have found as potent antisense agents in vitro and in vivo (paragraph 3).”  The polynucleotide can have 7 or more nucleoside subunits and least two or all subunits are joined by a N3’-P’5 thiophosphoramidate inter-subunit linkage.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kaye taken with Ramiya to use an antisense oligomer targeting an exon of the human dystrophin gene, wherein the oligomer comprises at least one thiomorpholino nucleotide to treat DMD in a human subject in need thereof, namely to arrive at the claimed invention.  Since oligomers comprising at least one thiomorpholino nucleotide are potent oligomers, one of ordinary 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635